DETAILED ACTION
This final rejection is responsive to the amendment filed 29 November 2021.  Claims 1, 5, 6, 8-11, 15, 16, and 18-24 are pending.  Claims 1 and 11 are independent claims.  Claims 1 and 11 are amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
Applicant argues (pg. 7) that Gibson does not seem to apply the audio system framework to the selected target devices simultaneously.  
Examiner agrees.  Accordingly, a new reference, Kitayama (US 2006/0251260 A1), has been added to the rejection.
Further, Applicant argues (pg. 8) that Gibson does not teach a customized panels. including the user selection of at least two windows.
However, as was noted during the Interview (22 November 2021), windows may be interpreted as various sections of the interface.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, 11, 15, 16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 6,490,359 B1) hereinafter known as Gibson in view of Kitayama (US 2006/0251260 A1) hereinafter known as Kitayama.


Regarding independent claim 1, Gibson teaches:
An audio processing system comprising: at least one memory configured to maintain a plurality of audio signal processing algorithms and audio components; and  (Gibson: Fig. 6 and col. 6, lines 1-17 and col. 8, lines 3-20; Gibson teaches a mixing system capable of controlling various signal characteristics.  The user is able to select channels (audio components) and apply different signal processing algorithms.   Each channel is represented as a sphere on the interface.   Fig. 2 and col. 5, lines 42-50 further teaches a memory as part of the mixing system.)
a server having a processor configured to: present an interface displaying at least a portion of the signal processing algorithms and audio components;  (Gibson: col. 5, lines 38-50; Gibson teaches a DSP unit in a mixing system that contains a processor and displays a visual image on display monitor 58.  Fig. 6 further teaches an interface that presents the various effects and components (based on the selected channels).)
present an option for generating customized interfaces via the interface;  (Gibson: Fig. 6 and col. 7, lines 17-42; Gibson further teaches a touch sensitive screen which permits the user to touch the visual images and manipulate them.  Since “volume” is selected, the user is able to manipulate the volume for the channels associated with guitar, vocals, and horns.  The user is able to manipulate the effect, processing, channels, etc...  The foregoing is interpreted as generating customized interfaces through the selection of the available options as presented in Fig. 6.)
receive user selection of at least two windows corresponding to the audio signal algorithms and audio components,  (Gibson: Fig. 6 and col. 7, lines 17-42; Gibson further teaches the user being able to select the channels and another window where the user may manipulate the spheres in the second part of the interface, which is interpreted as the second window.)
present a customized panel including the user selection;  (Gibson: Fig. 6 and col. 7, lines 17-42; In addition to the above, the user’s selections and manipulations are reflected in the interface.)
receive user selection of at least one of the audio components displayed in the customized panel;  (Gibson: Fig. 6 and col. 6, lines 1-17 and col. 8, lines 3-20; Gibson further teaches the user being able to select the channels.)
present the at least one selected audio component via the interface for displaying targeted parameters of the selected audio component;  (Gibson: Fig. 6 and col. 6, lines 1-17 and col. 8, lines 3-20; Gibson further teaches a touch sensitive screen which permits the user to touch the visual images (spheres) and manipulate them.)
receive user selection of at least one of signal processing algorithms to apply to the at least one selected audio component;  (Gibson: Fig. 6 and col. 8, lines 25-32; Gibson shows multiple effects such as reverb, delay, etc... which the user can apply.  Further, the user is also able to manipulate the spheres themselves.)
apply the at least one selected algorithm to the at least one selected audio component; and  (Gibson: Fig. 6 and col. 6, lines 1-17 and col. 8, lines 3-32; Gibson teaches applying the effects to the channels.)
provide a measurement of the at least one selected algorithm and the at least one selected audio component via the interface;  (Gibson: Fig. 6-10J; Gibson teaches an interface which displays the results of the effects.  Further, col. 8, lines 33-52 teaches providing measurement results for the delay effect.  Col. 8, lines 53-67 to col. 9, line 1-43 also teaches measurement results of the effects.  In addition, Figs. 15A-15B and col. 10, lines 30-64 teach the user choosing the EQ feature and showing the frequencies of the instruments overlapping as well as choosing colors for the frequency bands.)
generate an audio system framework based on the at least one selected audio components and presenting a visual representation of at least a portion of the audio system (Gibson: Fig. 6 and col. 6, lines 1-17 and col. 8, lines 3-32; Gibson teaches the user being able to select multiple audio components, i.e. select multiple channels.  The components are represented as spheres on the interface.  The foregoing is interpreted as an audio system framework.)
receive a selection of a plurality of target devices and apply the audio system framework to the selected target devices ..., where the target devices include devices of various types and the measurements are specific to each device,  (Gibson: col. 6, lines 18-57; Gibson teaches an interface with representations of the left and right speakers.  Further, Figs. 7a-9 and col. 8, lines 33-51 teach controlling the effects such that the spheres (channels) are closer or further from each speaker.  There are two speakers indicated on the interface.  The measurements are provided for both of the speakers simultaneously.)

Gibson does not explicitly teach selecting a plurality of devices simultaneously of various types.

However, Kitayama does teach selecting a plurality of devices simultaneously of various types.  (Kitayama: Figs. 8-9 and ¶[0073]-¶[0074]; Kitayama teaches selecting multiple elements and simultaneously moving them.)

Gibson and Kitayama are in the same field of endeavor as the present invention, as the references are directed to interfaces controlling audio processing applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an audio processing system capable of customizing effects on different audio components as taught in Gibson with being able to manipulate multiple devices simultaneously as taught in Kitayama.  Gibson already teaches an interface to customize audio processing and being able to manipulate multiple devices to see their respective measurements.  However, Gibson does not explicitly teach being able to manipulate multiple devices simultaneously.  Kitayama provides this additional functionality.  As such, it would have been 




Regarding claim 5, Gibson in view of Kitayama further teaches the system of claim 1 (as cited above).

Gibson further teaches:
wherein the at least one selected audio processing algorithm includes a virtual amplifier.  (Gibson: col. 7, lines 28-42; Gibson teaches being able to adjust the amplitude or volume of a selected signal, which may be interpreted as a function of an amplifier.)




Regarding claim 6, Gibson in view of Kitayama further teaches the system of claim 1 (as cited above).

Gibson further teaches:
wherein the at least one audio processing algorithm includes a tuning protocol for tuning the audio components.  (Gibson: Figs. 15A-15B and col. 10, lines 30-64; Gibson teaches the user choosing the EQ feature and showing the frequencies of the instruments overlapping as well as choosing colors for the frequency bands.)




Regarding claim 8, Gibson in view of Kitayama further teaches the system of claim 1 (as cited above).

Gibson further teaches:
wherein the processor is further configured to receive a signal flow selection indicating a flow of the signal through the at least one selected audio component.  (Gibson: Fig. 15B-16D; Gibson visually shows frequencies and volumes of harmonic tones of the signals.)




Regarding claim 10, Gibson in view of Kitayama further teaches the system of claim 1 (as cited above).

Gibson further teaches:
wherein the processor is further configured to simulate an audio output based on the measurement of the at least one selected algorithm and the at least one selected audio component and present the simulated output via the interface.  (Gibson: Fig. 15B-16D and col. 11, lines 40-52; Gibson visually shows frequencies and volumes of harmonic tones of the signals to visually identify the characteristics of the sound.  The foregoing may be interpreted as a simulation of the audio output.)



Regarding claims 11, 15, 16, 18, and 20, these claims recite a method that is performed by the audio processing system of claims 1, 5, 6, and 8-10; therefore, the same rationale for rejection applies.


Regarding claim 21, Gibson in view of Kitayama further teaches the system of claim 1 (as cited above).

Gibson further teaches:
wherein the plurality of audio single processing algorithms and audio components are associated with at least an individual sound zone (ISZ).  (The instant specification does not explicitly define an individual sound zone.  Accordingly, Gibson: col. 6, lines 18-57; Gibson teaches an interface with representations of the left and right speakers.  Further, Figs. 7a-9 and col. 8, lines 33-51 teach controlling the effects such that the spheres (channels) are closer or further from each speaker.  Thus, the foregoing teaches creating an individual sound zone.)


Regarding claim 22, Gibson in view of Kitayama further teaches the system of claim 21 (as cited above).

Gibson further teaches:
wherein the processor is further configured to receive user selection for the at least ISZ which corresponds to at least one of a primary audio source mix and a secondary audio source mix for the at least ISZ.  (Gibson: col. 6, lines 18-57; Gibson teaches an interface with representations of the left and right speakers.  Further, Figs. 7a-9 and col. 8, lines 12-51 teach controlling the effects such that the spheres (channels) are closer or further from each speaker.  Thus, the foregoing teaches directing the channels to each of the speaker to create the separate mixes.)


Regarding claim 23, Gibson in view of Kitayama further teaches the system of claim 22 (as cited above).

Gibson further teaches:
wherein the processor is further configured to adjust the at least one primary audio source mix and the secondary audio source mix at left and right channels based on the user selection.  (Gibson: col. 6, lines 18-57; Gibson teaches an interface with representations of the left and right speakers.  Further, Figs. 7a-9 and col. 8, lines 12-51 teach controlling the effects such that the spheres (channels) are closer or further from each speaker.  Thus, the foregoing teaches directing the channels to each of the speaker to create the separate mixes.)


Regarding claim 24, Gibson in view of Kitayama further teaches the system of claim 21 (as cited above).

Gibson further teaches:
wherein the processor is further configured to assign the primary audio source mix to one or more separate audio channels for the at least ISZ based on the user selection.  (Gibson: col. 6, lines 18-57; Gibson teaches an interface with representations of the left and right speakers.  Further, Figs. 7a-9 and col. 8, lines 12-51 teach controlling the effects such that the spheres (channels) are closer or further from each speaker.  Thus, the foregoing teaches directing the channels to each of the speaker to create the separate mixes.)




Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Kitayama in view of Becherer (US 2018/0286462 A1) hereinafter known as Becherer.

Regarding claim 9, Gibson in view of Kitayama further teaches the system of claim 1 (as cited above).

Gibson in view of Kitayama does not explicitly teach the limitations of claim 9

However, Becherer teaches:
wherein the processor is further configured to authenticate a user prior to receiving user selections and presenting the interface.  (Becherer: ¶[0098]; Becherer teaches granting access to the user to the UI panel only after authentication.)

Gibson and Becherer are in the same field of endeavor as the present invention, as the references are directed to interfaces controlling audio processing applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an audio processing system capable of customizing effects on different audio components as taught in Gibson with further authenticating the user as taught in Becherer.  Gibson already teaches an interface to customize audio processing.  However, Gibson does not explicitly teach authenticating the user.  Becherer provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gibson to include teachings of Becherer because the combination would allow verification of the user, as suggested by Becherer: ¶[0098].


Regarding claim 19, this claim recites a method that is performed by the audio processing system of claim 9; therefore, the same rationale for rejection applies.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145